NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL

                                      OF FLORIDA

                                      SECOND DISTRICT


JOSHUA J. JACKSON,               )
                                 )
           Appellant,            )
                                 )
v.                               )         Case No. 2D18-4076
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hardee County; Marcus J. Ezelle, Judge.


PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and BADALAMENTI, JJ., Concur.